          Case 1:19-cr-00356-PGG Document 82 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

                -against-

MODESTO ANTONIO MARTINEZ-                                       ORDER
LOPEZ,
                                                            19 Cr. 322 (PGG)
                            Defendant.
UNITED STATES OF AMERICA

                    -against-
                                                            19 Cr. 356 (PGG)
MODESTO ANTONIO MARTINEZ-
LOPEZ,

                            Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

                 The sentencings currently scheduled for August 5, 2020 will take place at 10:30

a.m. by telephone. The parties are directed to dial 888-363-4749 to participate, and to enter the

access/security code 6212642. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access/security code. No later than

July 31, 2020, the parties must email GardepheNYSDChambers@nysd.uscourts.gov with the

phone numbers that the parties will be using to dial into the conference so that the Court knows

which numbers to un-mute. The email should include the case name and case numbers in the

subject line.

Dated: New York, New York
       July 20, 2020
